Citation Nr: 0101608	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-07 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which determined that the 
appellant did not have basic eligibility for VA benefits. 

The Board notes that in his February 1999 substantive appeal 
and in correspondence dated in May 1999, the appellant 
requested a hearing before a Member of the Board.  However, 
during his September 2000 RO hearing, the appellant stated 
that he was withdrawing his request for a hearing before a 
Member of the Board.  



FINDING OF FACT

The U. S. Army Reserve Personnel Center has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  



CONCLUSION OF LAW

The criteria of "veteran" for the purpose of entitlement to 
VA benefits have not been met.  38 U.S.C.A. §§ 101, 107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 3.2, 3.8, 3.9, 3.203 
(2000).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In August 1998, the appellant filed a claim for VA benefits 
and submitted a copy of a Philippine Army discharge 
certificate reflecting a date of recognition of February 1944 
and a revised date of recognition of September 1942.  It was 
noted that the appellant service with the 106th Division 
Infantry and his name was carried on the "Approved Revised 
Reconstructed Guerilla Roster of 1948." 

In an August 1998 letter, the RO advised the appellant of the 
denial of his claim on the basis that his name did not appear 
on the roster of recognized guerrillas.  The RO also informed 
the appellant that they were in the process of verifying his 
service with the U. S. Department of the Army, but even if 
his service were verified, he would not be entitled to the 
benefit sought.  

The appellant filed a notice of disagreement as to that 
determination in October 1998 and a statement of the case was 
issued in December 1998.  The appellant filed a substantive 
appeal in February 1999.

In January 1999, the RO received certification from the U. S. 
Army Reserve Personnel Center that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  

At his September 2000 RO hearing, the appellant stated that 
he had no additional documentary evidence to present in 
support of his claim.  The appellant testified that he did 
not remember having been processed for discharge during the 
last war.  He stated that he was a guerrilla then and 
proceeded home without passing by a processing center.  


Analysis

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation and burial allowances, 
except for those inducted between October 6, 1945 and June 
30, 1947, inclusive, which are included for compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.8 (c) and (d).  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.9 (a) and 
(d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  For the purpose of establishing 
entitlement to VA benefits, VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department under the following 
conditions: (1) the evidence is a document issued by the 
service department; (2) the document contains needed 
information as to length, time and character of service; and 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  

The United States Department of the Army has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  The Board is 
bound by the service department finding, and thus is 
compelled to find that the appellant did not have recognized 
service so as to confer eligibility for VA benefits.  Since 
the law pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the appellant's claim of 
entitlement to VA benefits must be denied because of the 
absence of legal merit or entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).



ORDER

Basic eligibility for VA benefits is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

